12900 Preston Road, Suite 700 Dallas, Texas 75230 T 972.233.8242 F 972.233.7362 July 30, 2010 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Capital Southwest Corporation File No. 814-61 Ladies and Gentlemen: On behalf of Capital Southwest Corporation, I have enclosed the following documents for filing pursuant to Rule 17g-1(g) of the Investment Company Act of 1940, as amended: 1. A copy of the Financial Institution Bond Standard Form No. 14, Bond No. FIB 0000609-13in the amount of $750,000 (the “Fidelity Bond”); 2. A copy of the Secretary’s Certificate certifying the resolutions adopted by the Board of Directors, including all of the directors who are not interested persons, on July 19, 2010, approving the amount, type, form and coverage of the Fidelity Bond and including a statement as to the period for which premiums for the Fidelity Bond have been paid. If you have any questions regarding this matter or require any additional information, please contact me at 972-233-8242. Sincerely, CAPITAL SOUTHWEST CORPORATON By: /s/ Tracy L. Morris Tracy L. Morris, CFO CAPITAL SOUTHWEST CORPORATION SECRETARY’S CERTIFICATE I, Tracy L. Morris, Secretary of Capital Southwest Corporation (the “Corporation”), certify that the following is a true and correct copy of resolutions adopted by the Board of Directors, including all of the directors who are not “interested persons,” on July 19, 2010, and that the same are in full force and effect as of the date of this certification: "RESOLVED, that the Financial Institution Bond Standard Form No. 14 in the face amount of $750,000 written by the Fidelity and Deposit Company of Maryland, Bond Numbers FIB 0000609-13 is hereby approved, authorized and their adoption ratified for the policy period beginning July 1, 2010 and effective until July 1, 2011 or their date of cancellation; and "RESOLVED FURTHER, that payment of the premium for such bond, is hereby approved and ratified. Statement of Premiums Paid In accordance with Rule 17g-1(g)(1)(ii)(d) under the Investment Company Act of 1940, the Fidelity Bond premiums have been paid for the period July 1, 2010 through July 1, 2011. IN WITNESS WHEREOF, the undersigned has executed this certificate this 30th day of July, 2010. /s/ Tracy L. Morris Tracy L. Morris Secretary
